Citation Nr: 1541136	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a nerve condition of the left upper extremity.

3.  Entitlement to an initial compensable rating for bilateral shin splints.

4.  Entitlement to an initial compensable rating for bilateral calf disorder. 

5.  Entitlement to an effective date prior to November 3, 2011, for the assignment of a 10 percent rating for bilateral pes planus.

6.  Entitlement to an effective date prior to November 3, 2011, for the assignment of a 10 percent rating for left shoulder strain.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to May 1989.  These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the Veteran's paper claims file, there are documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  VBMS contains an irrelevant VA record and an irrelevant statement from the Veteran.  Virtual VA contains multiple relevant documents, all of which were considered by the RO in the 2014 statement of the case.  

Thes issues of entitlement to service connection for a right ankle disorder and a nerve disorder, and to compensable ratings for bilateral shin splints and a bilateral calf disorder, have been raised by the record; the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to April 2012, the evidence of record demonstrated that the Veteran's service-connected bilateral pes planus was manifested by subjective complaints of pain; there was no objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, or pain on manipulation and use of the feet, bilateral or unilateral.

2.  Prior to April 2012, the objective evidence of record fails to demonstrate painful motion of the left shoulder or limitation of motion to shoulder height.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than November 3, 2011, for the award of a 10 percent rating for bilateral pes planus is not warranted.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The assignment of an effective date earlier than November 3, 2011, for the award of a 10 percent rating for left shoulder strain is not warranted. 38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in January 2012, which is contained in the Veteran's Virtual VA file.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) Dingess and Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of the claims decided herein.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the effective date matters decided herein has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, applications for VA disability benefits, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matter being denied exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issues, as the outcome of this appeal turns on a determination as to when the evidence of record supports the assignment of compensable ratings.  Thus, the Board is satisfied that no further development action is required.
II.  Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

On May 18, 2010, the Veteran filed a claim for service connection for bilateral pes planus and for a disability of the left shoulder.  On October 13, 2010 VA examination, the examiner determined both disabilities were related to service.  In a January 2011 rating decision, the RO granted service connection for bilateral pes planus and a left shoulder disability, and assigned a noncompensable evaluation, both effective from May 18, 2010.  

In November 2011, the Veteran submitted a formal Supplemental Claim for Compensation, wherein he stated that he was requesting an increased evaluation for his left shoulder strain and bilateral flat feet.  On that application, the Veteran referenced the existence of VA treatment records dated since November 2010.  A review of the RO's January 2011 decision indicates that it had considered information contained in VA treatment records dated only through May 2007 as part of that decision.

The Veteran was again examined in April 2012.  In a June 2012 rating decision, the RO assigned 10 percent evaluations to both his bilateral pes planus and left shoulder strain, based on objective evidence showing abnormal weight-bearing in the feet and painful motion of the left shoulder.  The effective date of the increased ratings was set as November 3, 2011, the date of the claim for an increased evaluation.  

The Veteran disagrees with the assigned effective date, arguing that because he sought to reopen his claim within one year of the original rating decision, he should be assigned an effective date of May 18, 2010.  In a March 2014 statement of the case (SOC), the RO explained that the evidence dated prior to the April 2012 did not demonstrate an increase in the severity of either disability and thus an effective date prior to November 3, 2011, was not warranted.

The Board finds the date of the claim is November 3, 2011.  There is no earlier communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  To the extent that the Veteran is asserting that his 2011 claim for increase was a notice of disagreement, and the rating decision remained pending, the Board finds that it cannot be construed as such.  An NOD is a "[a] written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result" and it "must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  38 C.F.R. § 20.201 (2015).  No submitted document, to include the 2011 claim for increase, indicates a disagreement with the 2010 rating decision or indicates a desire for appellate review.  

To the extent that the Veteran asserts entitlement to an earlier effective date based on the receipt of new and material evidence within one year of a rating decision, the Board also finds that new and material evidence was n0t submitted.  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"; this prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2015); Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal).  Here, the VA treatment records from January 2011 through January 2012 do not support 10 percent evaluations.  For a compensable evaluation, there must be painful motion of the joint, favorable ankylosis of the scapulohumeral articulation, limitation of motion of the arm at the shoulder level, malunion of the humerus with moderate deformity, recurrent dislocations of the humerus at the scapulohumeral joint, with frequent or infrequent episodes, malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  38 C.F.R. § 4.71a, 5200, 5201, 5202, 5203; 38 C.F.R. § 4.59.  A 10 percent evaluation is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  

A review of the October 2010 VA examination reports shows that the Veteran complained of stiffness and weakness in the left foot and pain and weakness in the right foot.  Flare-ups were reported to occur at least weekly, generally precipitated by prolonged walking.  Upon examination of the feet, the examiner noted that there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing, bilaterally.  The examiner also indicated no pain on manipulation.  Regarding his left shoulder symptoms, the Veteran reported pain, giving way, and weakness, and decreased joint speed.  Range of motion testing demonstrated the Veteran's ability to achieve flexion and abduction to 180 degrees, and internal and external rotation to 90 degrees.  The examiner indicated no objective evidence of pain with active motion and no additional limitation of motion upon repetition.  

In an August 25, 2011 VA record, the Veteran reported severe bilateral feet pain.  Upon examination, there was no edema, no inflammation, and foot pulses were intact.  The examiner noted a podiatry consult was to be given.  In a November 3, 2011 VA record, the Veteran reported left shoulder pain, now weaker after a minor trauma.  He was referred to ortho.  The notation was questionable torn rotator cuff.  An October 31, 2011 record noted the Veteran reported feet pain.  X-rays were negative for arthritis.  Examination showed pain in the arches, not severe.  The remaining VA treatment records likewise did not show treatment for other disability or reported essentially similar findings.  Although these records are relevant, they are not new and material.  The records do not demonstrate anything substantially different than the evidence gathered at the 2010 VA examination.  Regardless, however, the Board finds that the date of entitlement is the date of the 2012 VA examination.  Accordingly, no earlier effective date is possible as the effective date is the later of the date of claim or date of entitlement. 

The Veteran was examined in April 2012.  At that time, the Veteran reported pain on dorsum of both feet due to prolonged standing/walking, the severity of which waxed and waned throughout the day depending on activity.  It was noted that since his last VA examination, he had held a steady job as quality manager in a manufacturing company that required walking all day.  Symptoms were noted to be pain on use of both feet, but pain upon manipulation was not indicated.  The weight-bearing line fell over or medial to the great toe, bilaterally.  Regarding the Veteran's left shoulder, it was reported that since last examined, he had developed pain and tingling in his left lateral shoulder from lifting and carrying approximately four times a week.  Range of motion testing demonstrated flexion to 180 degrees, with no pain, and abduction to 180 degrees with pain beginning at 160 degrees.  Functional losses were noted to be pain on movement of the left shoulder.  These findings support 10 percent evaluations.  

Finally, the increases were not factually ascertainable in the year prior to the November 2011 claim, as they were not factually ascertainable until the 2012 VA examination.  Accordingly, there is simply no basis upon which to award an effective date earlier than November 3, 2011, which was gratuitously assigned by the RO.  See 38 C.F.R. § 3.400 (providing that the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is later).


ORDER

Entitlement to an effective date prior to November 3, 2011, for the assignment of a 10 percent rating for bilateral pes planus is denied.

Entitlement to an effective date prior to November 3, 2011, for the assignment of a 10 percent rating for left shoulder strain is denied.


REMAND

Remand is required so that the AOJ may issue a statement of the case regarding the issues of service connection a right ankle disorder and a nerve disorder, and to compensable ratings for bilateral shin splints and a bilateral calf disability.

In a June 2012 rating decision, the RO denied service connection for a right ankle disorder and for a nerve condition of the left upper extremity and granted service connection for bilateral shin splints and a bilateral calf disability.  The Veteran filed a timely NOD as to the RO's denial of the service connection issues and the evaluations assigned to the shin splints and calf disability.  In February 2014, the AOJ sent to the Veteran a letter acknowledging receipt of his NOD and asking whether he wanted his case reviewed by a decision review officer (DRO) or whether he desired the traditional appeal process.  A report of general information dated the following month states the Veteran had elected review by a DRO.  No further action appears to have been taken.  

Additionally, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the Veteran's paper or paperless claims files that are now before the Board (as of September 12, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2015).  Therefore, remand is required for the issuance of an SOC regarding the issues of entitlement to service connection for a right ankle disability and a nerve condition and to compensable ratings for bilateral shin splints and a bilateral calf disability.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED to the AOJ for the following action:

Issue an SOC addressing the issues of entitlement to service connection for a right ankle disorder and a nerve condition, and to compensable ratings for bilateral shin splints and a bilateral calf disability.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


